Citation Nr: 0431607	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  99-22 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left carpal tunnel syndrome (CTS) with ulnar 
neuropathy, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected right carpal tunnel syndrome (CTS), major, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable rating for the service-
connected left patellofemoral syndrome.  

4.  Entitlement to a compensable rating for the service-
connected right patellofemoral syndrome.  






REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1979 to 
July 1996.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the RO.  

The instant claims were remanded to the RO for additional 
development and adjudication in January 2001.  They were 
again remanded in May 2003.  The case was returned to the 
Board in November 2004 for further appellate consideration.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.  

2.  The left carpal tunnel syndrome with ulnar neuropathy is 
shown to be manifested by symptoms that are equal to no more 
than mild incomplete paralysis of the left median nerve.  

3.  The right carpal tunnel syndrome is shown to be 
manifested by symptoms that are equal to no more than mild 
incomplete paralysis of the right median nerve.  

4.  The patellofemoral syndrome of the left knee is shown to 
be manifested by patellofemoral tenderness and slight 
limitation of motion.  

5.  The patellofemoral syndrome of the right knee is shown to 
be manifested by patellofemoral tenderness and slight 
limitation of motion.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected carpal tunnel syndrome 
of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.20, 4.40- 4.46, 4.124a including Diagnostic Codes 
8515, 8715, 4.71a including Diagnostic Codes 5214, 5215 
(2004).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected carpal tunnel syndrome 
of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.20, 4.40- 4.46, 4.124a including Diagnostic Codes 
8515, 8715, 4.71a including Diagnostic Codes 5214, 5215 
(2004).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261, 
5262 (2004).  

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left knee 
disability have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261, 
5262 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In additions, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In addition, VA must also request that the appellant provide 
any evidence in the his possession that pertains to the 
claim.  

The Board notes that a substantially complete claim was 
received in August 1996.  His claim for patellofemoral 
syndrome was initially adjudicated in January 1997 and his 
claim for carpal tunnel syndrome was initially adjudicated in 
September 1997, prior to the enactment of the VCAA.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Court also noted 
that, where the initial unfavorable decision was rendered 
prior to the enactment of the VCAA, the AOJ did not err in 
failing to comply with the timing requirements of the notice.  
However, the Court did note that in such cases, the veteran 
would still be entitled to "VCAA content-complying notice 
and proper subsequent VA process."  Pelegrini, slip. op. at 
10-11.

By letters dated in May 2001 and January 2004, the appellant 
was provided the notice required under the VCAA and the 
implementing regulations.  Although the RO did not 
specifically inform the appellant to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claims and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  

The Board also observes that the veteran was further informed 
of evidence necessary to substantiate his claim via the 
Board's January 2001 and May 2003 remands.  Additionally, the 
July 1999 statement of the case and supplemental statements 
of the case dated in April 2002 and September 2004 also 
provided guidance regarding the evidence necessary to 
substantiate his claims.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claims.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of these claims.   


II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  However, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability at issue.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The Schedule provides that when an unlisted disability is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  


i.  Increased Ratings for Carpal Tunnel Syndrome

The veteran submitted a claim of service connection for 
bilateral weakness of the wrists in August 1996.  

A VA orthopedic examination was carried out in October 1996.  
The veteran complained of bilateral weakness in his grip.  An 
examination of his wrists revealed no external abnormality.  
There was diminished grip in both wrists, more marked on the 
right.  He had full range of motion of all digits, but 
opposition of the thumb to the remaining digits was 
diminished.  X-ray studies of the wrists were unremarkable 
except for the residuals of an old fracture of the right 
ulna.  

A VA neurology examination was conducted in July 1997.  The 
veteran reported that he had weakness and numbness in his 
hands, and that his left hand had a twitch.  He indicated 
that he had difficulty writing and using his hands, and that 
he had left a job working with computers due to those 
problems.  

Motor examination revealed significant weakness of the finger 
intrinsic muscles bilaterally and weakness of the finger 
extensors.  The veteran had difficulty with adduction of both 
thumbs.  There was decreased sensation in the left fifth 
digit.  EMG testing revealed damage to each median nerve in 
the wrist region, consistent with bilateral carpal tunnel 
syndrome.  Damage to the left ulnar nerve was also indicated.  

The veteran was afforded an additional orthopedic examination 
in August 1997.  He stated that he never had a specific 
injury to his wrists, but did notice pain while in the Navy.  
He reported progression of pain over the past two to three 
years and also complained of muscle weakness.  He described 
bilateral parasthesias.  On physical examination, no bony 
deformity or muscle atrophy was noted.  There was no atrophy 
of the musculature of the bilateral hands.  

The veteran had decreased sensation to light touch and pin 
prick over the dorsal and volar surfaces of both hands.  A 
positive Tinel's sign was noted in the left wrist with a 
positive Phalen's sign bilaterally.  There was no elbow 
tenderness, and reversed Phalen's was negative.  

The strength in the wrists and fingers was 4+/5, and 
decreased grasp was noted bilaterally.  EMG testing revealed 
bilateral carpal tunnel syndrome, moderate on the right and 
mild on the left.  Testing also indicated damage to the left 
ulnar nerve, consistent with mild to moderate entrapment 
neuropathy at the elbow.  

Service connection for carpal tunnel syndrome was granted by 
a rating decision dated in September 1997.  

In April 1998, the veteran submitted a VA Form 9, Appeal to 
the Board of Veterans' Appeals, and listed service connection 
for bilateral wrist weakness as an issue he wished to appeal.  

In a July 1998 letter, the RO informed the veteran that his 
April 1998 VA Form 9 was being construed as a claim for 
increase pertaining to his service connected disabilities, to 
include carpal tunnel syndrome.  

A VA orthopedic examination was completed in March 1999.  The 
veteran reported that he noticed loss of grip strength in 
1989.  He noted that he had difficulty writing and that his 
hands went to sleep when he drove.  He complained of pain 
bilaterally with increased grip.  He reported shock like 
feelings in the palmar aspects of his wrists when gripping 
with force.  He indicated that his symptoms woke him.  The 
examination revealed no thenar eminences, bilaterally.  

The veteran had mild decreased adductive pollicis brevis 
strength in both hands.  His adducted digiti quinti strength 
was intact.  The first dorsal interosseous had no atrophy.  
Tinel's sign was negative at the wrists and elbows.  Range of 
motion testing revealed hyperextension to 70 degrees, palmar 
flexion to 90 degrees, ulnar deviation to 55 degrees, and 
radial deviation to 20 degrees.   

The impression was that of right carpal tunnel syndrome and 
left carpal tunnel syndrome with ulnar neuropathy.  The 
examiner indicated that with flare-ups, the veteran might 
have decreased range of motion, but that could not be 
quantified further without examining him at that time.  

On VA orthopedic examination in November 2001, the veteran 
reported pain in his wrists and left elbow.  He indicated 
that he could lift, but could not carry items very far 
because his hands seemed to get weak very quickly.  He stated 
that he had difficulty with fine manipulation, such as 
buttoning his shirt.  He indicated that his ability to write 
was unaffected for short intervals.  

The examination revealed no atrophy in either hand or arm.  
Handgrip was 5/5 bilaterally.  There was mild hypoesthesia of 
the ulnar nerve distribution of the left hand.  The left 
forearm sensation was normal.  There was no atrophy of the 
thenar or hypothenar eminences of either hand.  Tinel's sign 
and Phalen's sign were negative bilaterally at the wrists.  
There was no evidence of any intrinsic muscle atrophy of the 
hands.  Tinel's sign was negative at the ulnar groove of the 
elbow.  

The diagnoses included that of status post bilateral carpal 
tunnel syndrome.  The examiner noted that objective evidence 
of functional loss due to pain could not be evaluated because 
the examination was conducted during a period of quiescent 
symptoms.  

In August 2003 the veteran submitted a written statement 
indicating that his carpal tunnel syndrome had affected 
everything he did with his hands.

The veteran was afforded an additional VA orthopedic 
examination in May 2004.  The veteran complained of pain in 
his wrists.  He stated that the pain seemed to be getting 
worse.  He denied any treatment since the November 2001 
orthopedic examination.  He indicated that he was limited in 
lifting, pushing and pulling.  He noted that his hands went 
numb after 10 minutes of driving or repetitive gripping, and 
that he had some difficulty sleeping.  He noted that he 
managed his personal hygiene without difficulty.  

On physical examination, there was no deformity of either 
wrist or hand.  There was no evidence of any muscular atrophy 
of the intrinsic musculature of the hands.  There was sensory 
dysfunction of both hands distal to the wrist, including the 
radial nerve distribution.  

His right wrist range of motion testing revealed 45 degrees 
of flexion, 40 degrees of flexion, 10 degrees of radial 
deviation, and 30 degrees of ulnar deviation.  Left wrist 
flexion was to 45 degrees, extension to 50 degrees, radial 
deviation to 15 degrees and ulnar deviation to 30 degrees.  
Muscle testing revealed 2/5 strength bilaterally, which was 
unchanged after repetitive motion.  

Neurologically, the veteran had a positive Tinel's sign at 
the left elbow.  Tinel's was negative at the wrist 
bilaterally.  Phalen's test was positive on the left.  The 
veteran was able to touch the proximal palmar crease with the 
fingertips without any difficulty.  Finger abduction and 
adduction strength was 3/5.  Thumb opposition was unaffected.  
Thumb flexion and extension strength was 3/5.  Grip strength 
was 2/5 and was unchanged after repetitive gripping.  X-ray 
studies were reported as normal.  

The diagnosis was that of status post bilateral carpal tunnel 
syndrome.  The examiner noted that the diagnosis was 
maintained because previous electrodiagnostic testing 
supported such a finding.  He indicated that the veteran did 
exhibit some degree of non-organic signs.  

The examiner also indicated that the veteran exhibited 
numbness of the radial nerve distribution of both hands, and 
that the radial nerve was not located in the carpal tunnel.  
He also stated that the veteran had weakness of the flexor 
motor function of the hands but that the innervation to those 
muscles occurred well proximal to the wrist and were not 
affected by a carpal tunnel constriction.  

The veteran's service-connected bilateral carpal tunnel 
syndrome is rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8515, which provides that for mild incomplete paralysis of 
the median nerve, a 10 percent rating is appropriate for both 
the major and minor hand; for moderate incomplete paralysis 
of the major hand, a 30 percent rating is warranted, and a 20 
percent rating is assigned for moderate incomplete paralysis 
of the minor hand.  

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

Ankylosis of the major wrist may be evaluated as 30 to 50 
percent disabling, and ankylosis of the minor wrist may be 
evaluated as 20 to 40 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

Limitation of motion of the major or minor wrist is rated 10 
percent when palmar flexion is limited in line with forearm, 
or when dorsiflexion is less than 15 degrees.  That is the 
maximum rating for limitation of wrist motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5215.  

Having reviewed the evidence pertaining to the veteran's 
claim, the Board concludes that a rating in excess of the 
currently assigned 10 percent for either wrist is not 
warranted.  

In this regard the Board notes that although the most recent 
VA examination conducted in May 2004 indicated decreased 
strength, the veteran's symptoms appear to be the result of 
disorders other than the service-connected carpal tunnel 
syndrome.  

Specifically, the examiner indicated that the veteran had 
numbness in the radial nerve distribution, and that the 
radial nerve is not located in the carpal tunnel.  Moreover, 
the veteran was also noted to have weakness of the flexor 
motor function of the hands, that that the innervation to 
those muscles occurred well proximal to the wrist and were 
not affected by carpal tunnel constriction.  

In sum, there is no evidence demonstrating that the veteran's 
service-connected carpal tunnel syndrome is equivalent to 
partial paralysis of a moderate degree.  Nor is there 
evidence of ankylosis of either wrist.  Accordingly, the 
Board concludes that increased ratings for the bilateral 
carpal tunnel syndrome residuals are not warranted.  



ii.  Increased Ratings for Patellofemoral Syndrome

The veteran submitted his claim of service connection for 
patellofemoral syndrome in August 1996.  

On VA examination in October 1996, the veteran complained of 
problems relating to his knees, but did not identify a 
specific incident.  He instead attributed his knee problems 
to wear and tear.  He reported pain in both knees, and 
indicated that it interfered with climbing.  He denied 
current medical care for his knees, but reported that he had 
been diagnosed with patellofemoral syndrome.  

The examiner related his impression that the veteran's 
complaints might be to some degree related to his underlying 
anxiety.  Examination of the knees revealed no swelling or 
evidence or fluid.  No instability was found.  Crepitus was 
noted in the right knee on forceful flexion and extension.  
X-ray studies were unremarkable.  

A VA general medical examination was carried out in November 
1996.  The veteran reported that he had been diagnosed with 
patellofemoral syndrome.  He had full range of motion of the 
knees, with crepitance in mid-extension bilaterally.  The 
impressions included those of history of patellofemoral 
syndrome and possible fibrositis.  However, a January 1997 
addendum indicates that fibrositis was ruled out by 
laboratory testing.  

Service connection for patellofemoral syndrome of the right 
and left knees was granted in a January 1997 rating decision.  
The RO determined that the disability was noncompensably 
disabling.  The veteran submitted his notice of disagreement 
in May 1997 and a statement of the case was issued in June 
1997.  

In April 1998, the veteran submitted a VA Form 9, Appeal to 
the Board of Veterans' Appeals, and listed entitlement to a 
compensable evaluation for patellofemoral syndrome as an 
issue he wished to pursue on appeal.

In a July 1998 letter, the RO informed the veteran that his 
April 1998 VA Form 9 was not accepted as a valid appeal 
because it was untimely.  The RO indicated that it had 
accepted the veteran's statements as claims for increased 
ratings for his service connected disabilities.  

On VA orthopedic examination in November 2001, the veteran 
reported pain in both knees.  He indicated that he worked as 
a retail clerk, and that standing all day caused severe pain 
in his knees.  He reported that he had lost a significant 
amount of work due to knee pain.  He stated that frequent 
flare-ups were brought on by increased activity.  He denied 
locking of the knees.  

The veteran stated that he could walk a fair distance without 
difficulty, but that sitting seemed to make his knee pain 
worse, as did standing in one place.  He stated that he could 
not kneel, squat or stoop without knee discomfort.  He 
indicated that traveling in a car was difficult and that he 
avoided stairs.  

The examination revealed no deformity of either knee.  There 
was no effusion.  There was moderate crepitus palpable on 
motion of both knees.  There was pain on palpation of the 
knees at the joint line.  McMurray's sign was negative 
bilaterally.  Stability was normal bilaterally.  The range of 
motion testing revealed flexion to 115 degrees and extension 
to zero degrees, bilaterally.  X-ray studies were noted to be 
normal.  

The diagnosis was that of bilateral patellofemoral syndrome.  
The examiner noted that there was no clinical or X-ray 
evidence of arthritis of the veteran's knees.  He indicated 
that objective evidence of functional loss due to pain could 
not be evaluated, since the examination was conducted during 
a period of quiescent symptoms.  

The examiner stated that, during flare-ups, the physical 
findings on examination could be significantly different, but 
that quantification of such changes would require examination 
of the veteran during such flare-up.  

A March 2003 clinical note from United Medical Associates 
indicates a diagnosis of chondromalacia patella.  Aspirin and 
exercises were prescribed, and the provider noted that with 
such treatment the symptoms should improve.  In May 2003 the 
veteran's symptoms were noted to have improved.  

In August 2003 the veteran stated that he had continuous 
trouble with his knees, to include navigating steps, hills 
and general walking.  He indicated that he could no longer 
ski, hike or roller blade.  

An additional VA orthopedic examination was conducted in May 
2004.  The veteran complained of pain in his knees, and 
indicated his belief that it was getting worse.  He denied 
treatment of his knees since his previous November 2001 VA 
examination.  

Functionally, the veteran reported difficulty with standing, 
kneeling, squatting and stooping.  He indicated that sitting 
and traveling in a car bothered his knees, and that he had 
difficulty with stairs.  He endorsed frequent mild flare-ups 
of knee pain, with more severe flare-ups every two to three 
months.  

The examination revealed no alignment deformity, effusion, or 
crepitus.  There was diffuse tenderness on palpation about 
the patellae.  Stability was good in all planes bilaterally.  
McMurray's sign was negative bilaterally.  

Active flexion was 110 degrees and extension was to zero 
degrees, with complaints of knee pain at the extremes of 
flexion.  Quadriceps and hamstring strength was 3/5 
bilaterally.  After repetitive flexion and extension there 
was no change in range of motion.  X-ray studies were normal.  

The diagnosis was that of normal knees.  The examiner 
concluded that the knee symptoms of which the veteran 
complained were out of proportion to the objective physical 
findings of the examination.  

The veteran's bilateral patellofemoral syndrome is currently 
evaluated as noncompensably disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257, which indicates that knee 
impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight or a 20 
percent evaluation if it is moderate.  A 30 percent 
evaluation is warranted where such impairment is severe.  

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2004).  

Ankylosis of the knee warrants a 30 percent evaluation where 
is at a favorable angle in full extension or in slight 
flexion between zero and 10 degrees.  A 40 percent evaluation 
is awarded when the ankylosis is in flexion between 10 and 20 
degrees, and a 50 percent evaluation applies when the 
ankylosis is in flexion between 20 and 45 degrees.  A 60 
percent evaluation is warranted where the ankylosis is 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

A noncompensable evaluation is warranted where flexion of the 
leg is limited to 60 degrees; a 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees, 
and a 20 percent rating is warranted where flexion is limited 
to 30 degrees.  A 30 percent rating is for assignment for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.  

A careful review of the record discloses that the functional 
impairment from the veteran's patellofemoral syndrome does 
not warrant a compensable evaluation for either knee.  

In this regard, the Board observes that the veteran's knee 
disabilities are manifested primarily by pain, tenderness, 
and slight crepitation, although no crepitance was noted on 
the most recent VA examination.  

At the veteran's May 2004 VA examination, X-ray studies were 
reported to be normal, and the examiner concluded that the 
veteran's complaints were out of proportion to the objective 
physical findings of the examination.  

The examiner also related that the limitation of motion 
detected on physical examination was not exacerbated by 
repetitive flexion and extension activity on the part of the 
veteran.  

With respect to other potentially applicable Diagnostic 
Codes, the Board observes that no examination has evidenced 
limitation of flexion that would be compensable under the 
applicable diagnostic code.  In  fact, extension of both 
knees has been normal on all testing.  There is no 
incoordination or excess fatigability.  

Moreover, there is no evidence of laxity or instability of 
the veteran's knees.  The veteran has not been found to have 
malunion of the tibia.  

The Board also notes that Diagnostic Code 5258 is not for 
application in this case, as there is no evidence of 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.  

In sum, there is no evidence demonstrating that the veteran's 
bilateral patellofemoral syndrome is compensably disabling 
under the diagnostic criteria pertaining to the knee.  

Accordingly, the Board concludes that compensable ratings for 
the service-connected patellofemoral syndrome are not 
warranted.  





ORDER

An increased rating for the service-connected left carpal 
tunnel syndrome with ulnar neuropathy is denied.  

An increased rating for the service-connected right carpal 
tunnel syndrome, major, is denied.  

A compensable rating for the service-connected left 
patellofemoral syndrome is denied.  

A compensable rating for the service-connected right 
patellofemoral syndrome is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



